Case: 20-10748        Document: 00515976021       Page: 1      Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 12, 2021
                                   No. 20-10748                       Lyle W. Cayce
                                 Summary Calendar                          Clerk


   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Marc Blane Baccus,

                                                         Defendant—Appellant.


                     Appeal from the United States District Court
                         for the Northern District of Texas
                              USDC No. 4:19-CR-364-17


   Before Barksdale, Engelhardt, and Oldham, Circuit Judges.
   Per Curiam:*
          Marc Blane Baccus pleaded guilty to one count of conspiracy to
   possess with intent to distribute methamphetamine, in violation of 21 U.S.C.
   §§ 846, 841(a)(1), and 841(b)(1)(C). The district court sentenced him to,
   inter alia,   a    within-Sentencing Guidelines      term     of    235-months’


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10748      Document: 00515976021            Page: 2    Date Filed: 08/12/2021




                                      No. 20-10748


   imprisonment. Baccus contends the court erred by: refusing to reduce his
   offense level under Guideline § 3B1.2 (mitigating role); applying a two-level
   sentencing enhancement pursuant to Guideline § 2D1.1(b)(5) (importation
   of methamphetamine); and refusing to vary downward from the Guidelines
   range because his offense level was based on the empirically flawed
   assumption that methamphetamine purity shows an enhanced role in an
   offense.
          Although post-Booker, the Guidelines are advisory only, the district
   court must avoid significant procedural error, such as improperly calculating
   the Guidelines sentencing range. Gall v. United States, 552 U.S. 38, 46, 51
   (2007). If no such procedural error exists, a properly preserved objection to
   an ultimate sentence is reviewed for substantive reasonableness under an
   abuse-of-discretion standard. Id. at 51; United States v. Delgado-Martinez,
   564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues preserved in
   district court, its application of the Guidelines is reviewed de novo; its factual
   findings, only for clear error. E.g., United States v. Cisneros-Gutierrez, 517
   F.3d 751, 764 (5th Cir. 2008).
          A court’s application of a mitigating-role reduction under Guideline
   § 3B1.2 is a factual finding, reviewed, as discussed above, only for clear error.
   United States v. Gomez-Valle, 828 F.3d 324, 327 (5th Cir. 2016) (citation
   omitted). In that regard, defendant has the burden of showing, “by a
   preponderance of the evidence: (1) the culpability of the average participant
   in the criminal activity; and (2) . . . [defendant] was substantially less culpable
   than that participant”. United States v. Castro, 843 F.3d 608, 613 (5th Cir.
   2016) (footnote omitted). Baccus has not shown the requisite clear error. He
   was entrusted as a courier with a large quantity of methamphetamine and,
   further, acted as a distributor. See, e.g., United States v. Kearby, 943 F.3d 969,
   978 (5th Cir. 2019) (affirming denial of role adjustment and explaining
   purchase and sale of a drug is “part and parcel of a drug conspiracy”); United



                                           2
Case: 20-10748      Document: 00515976021          Page: 3    Date Filed: 08/12/2021




                                    No. 20-10748


   States v. Torres-Hernandez, 843 F.3d 203, 204, 209–10 (5th Cir. 2016)
   (affirming denial of role adjustment where defendant physically transported
   marihuana within the United States as part of a distribution chain and was
   paid for his participation).
          Regarding the court’s overruling Baccus’ objection to an
   enhancement under Guideline § 2D1.1(b)(5), he claims there was no showing
   he was aware the methamphetamine was imported. He concedes this issue
   is foreclosed. See United States v. Foulks, 747 F.3d 914, 915 (5th Cir. 2014)
   (citing United States v. Serfass, 684 F.3d 548, 549–54 (5th Cir. 2012)). He
   presents the issue only to preserve it for possible further review.
          Finally, Baccus maintains the court procedurally erred in refusing to
   vary downward from the Guidelines sentencing range because his enhanced
   base offense level, predicated on the imported methamphetamine’s purity, is
   empirically unsound. Regardless of whether the Guidelines are empirically
   based, it is for the Sentencing Commission to alter or amend them. United
   States v. Miller, 665 F.3d 114, 121 (5th Cir. 2011) (“[W]e will not reject a
   Guidelines provision as ‘unreasonable’ or ‘irrational’ simply because it is not
   based on empirical data and even if it leads to some disparities in
   sentencing.”). Courts have discretion to vary from the Guidelines because
   of a policy disagreement, but they are not required to do so. See United States
   v. Malone, 828 F.3d 331, 338–39 (5th Cir. 2016). The court understood it
   could vary from the Guidelines, but declined.
          AFFIRMED.




                                          3